     Case 2:20-cv-01752-KJM-DMC Document 10 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROYLAND RICE,                                     No. 2:20-CV-1752-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    A.W. BOULWARE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action. Pursuant to

18   Eastern District of California Local Rules, this case was not assigned to a District Judge when the

19   case was filed. The parties have not consented to Magistrate Judge jurisdiction and the court now

20   finds that assignment of a District Judge is necessary to properly address the case.

21                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

22   randomly assign a District Judge and to update the docket to reflect the new case number.

23

24   Dated: October 19, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
